                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

            Plaintiff,

v.                                   Case No:   2:20-cv-310-JES-MRM

APAX PARTNERS LLP, ANDREW
SILLITOE, in his official
capacity as Co-CEO of Apax
Partners LLP, and MITCH
TRUWIT, in his official
capacity as Co-CEO of Apax
Partners LLP,

            Defendants.


                               OPINION AND ORDER

     This matter comes before the Court on plaintiff's Opposed

Motion for Reconsideration as to DE 82, Dismissal With Prejudice

of Defendants Attenti, 3M and Mike Roman (Doc. #86) filed on April

14, 2021.   Defendants Attenti US, Inc., 3M Company, and Mike Roman

filed a Response in Opposition (Doc. #88) on April 28, 2021. For

the reasons set forth below, the motion is denied.

     On March 16, 2021, the Court issued an Opinion and Order (Doc.

#82) finding that defendants 3M, Attenti, and Roman had established

all requirements for claim preclusion (res judicata) and dismissal

with prejudice, and that defendant Apax should be dismissed without

prejudice    because     the    Fourth   Amended    Complaint   failed   to

sufficiently   allege     facts    establishing    personal   jurisdiction.
Plaintiff      seeks   reconsideration          of    that     Opinion    and   Order,

generally arguing that he is being denied his right to seek redress

and   damages    in    court    as   to   3M,    Attenti,       and    Roman.      More

specifically, plaintiff argues that the Court clearly erred by

relying   on    federal   law    rather    than       substantive        Florida   law.

Plaintiff further argues that, based on the sale of 3M Electronic

Monitoring a year later in October 2017, the claims were not even

ripe at the time of the 2016 litigation.                     Plaintiff also argues

that the second case involved different parties from the 2016 case,

and that there was no final judgment in the 2016 case.                      Plaintiff

is incorrect on all points.

      “When res judicata is asserted based on a prior federal

judgment,      Florida    courts      apply          federal     claim     preclusion

principles.”      Aronowitz v. Home Diagnostics, Inc., 174 So. 3d

1062, 1065 (Fla. 4th DCA 2015). 1           Therefore, the Court’s citation

to the Eleventh Circuit’s elements was not error.                     “The preclusive

effect of a federal-court judgment is determined by federal common

law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (citing Semtek

Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507–509 (2001)).

Therefore, no reconsideration is warranted.




      1By contrast, if giving res judicata effect to a prior state
court judgment, the Court applies state law. Kizzire v. Baptist
Health Sys., Inc., 441 F.3d 1306, 1308 (11th Cir. 2006).



                                      - 2 -
     Plaintiff asserts that the claims could not have been asserted

until the sale of “3M to Attenti via APAX in 2017.”       (Doc. #86,

p. 9.)   But nothing about the sale affected the claims, the factual

basis for which occurred prior to the sale, and the alleged

conspiracy does not change the analysis.

     The Court specifically addressed the issue of the identity of

the parties, and nothing warrants reconsideration of this issue.

N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1560–61 (11th Cir. 1990).

Although there was a name change from 3M Electronic Monitoring to

Attenti, it was the same defendant plaintiff sued in the 2016

lawsuit.    (Doc. #88, p. 11 & n.10.)     The Court finds no basis to

reconsider the ruling.

     Plaintiff argues that the 2016 case was dismissed for statute

of limitations, and not on the merits.       However, the Court found

there was a final judgment on the merits because “A judgment

dismissing a case with prejudice acts as a judgment on the merits

for purposes of claim preclusion.”       (Doc. #82, p. 12) (citations

omitted).    The case was dismissed with prejudice, and Judgment was

entered.    (2:16-cv-776-SPC-UAM, Docs. ## 32, #33.)   The subsequent

appeals and requests for relief from judgment did not alter the

dismissal with prejudice.

     Accordingly, it is hereby

     ORDERED:




                                 - 3 -
     Plaintiff's Opposed Motion for Reconsideration as to DE 82,

Dismissal With Prejudice of Defendants Attenti, 3M and Mike Roman

(Doc. #86) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this    10th    day

of May, 2021.




Copies:
Plaintiff
Counsel of Record




                              - 4 -
